Opinion by
Beaver, J.,
This case was tried in the court below under an agreement of counsel that the verdict should follow the decision of Peters et al., use of, v. Whalen et al., the testimony taken in the latter case to apply to both. The case was presented to us in the same paper-book and upon the same argument as No. 68 of October term, 1900, in which an opinion has this day been filed. The conclusion which we have reached in that case, therefore, .applies to this and, for the reason's therein stated, the judgment is affirmed.